department of the treasury internal_revenue_service tax_exempt_and_government_entities_division release number release date ugust taxpayer_identification_number n form tax_year s ended y person to contact id number contact numbers telephone fax uil legend taxpayer organization’s name n ein ve saxpaye r advocate office ffic taxpayer certified mail - return receipt requested dear we have enclosed a copy of our report of examination explaining why we believe revocation of your exempt status under sec_501 of the internal_revenue_code code is necessary if you accept our findings take no further action we will issue a final revocation letter if you do not agree with our proposed revocation you must submit to us a written request for appeals_office consideration within days from the date of this letter to protest our decision your protest should include a statement of the facts the applicable law and arguments in support of your position an appeals officer will review your case the appeals_office is independent of the director eo examinations the appeals_office resolves most disputes informally and promptly the enclosed publication the examination process and publication exempt_organizations appeal procedures for unagreed issues explain how to appeal an internal_revenue_service irs decision publication also includes information on your rights as a taxpayer and the irs collection process you may also request that we refer this matter for technical_advice as explained in publication if we issue a determination_letter to you based on technical_advice no further administrative appeal is available to you within the irs regarding the issue that was the subject of the technical_advice letter catalog number 34809f if we do not hear from you within days from the date of this letter we will process your case based on the recommendations shown in the report of examination if you do not protest this proposed determination within days from the date of this letter the irs will consider it to be a failure to exhaust your available administrative remedies sec_7428 of the code provides in part a declaratory_judgment or decree under this section shall not be issued in any proceeding unless the tax_court the claims_court or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted its administrative remedies within the internal_revenue_service we will then issue a final revocation letter we will also notify the appropriate state officials of the revocation in accordance with sec_6104 of the code you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at ta if you have any questions please call the contact person at the telephone number shown in the heading of this letter the most convenient time to call if we need to contact you if you write please provide a telephone number and thank you for your cooperation sincerely marsha ramirez director eo examinations enclosures publication publication report of examination letter catalog number 34809f department of the treasury internal_revenue_service commerce street dallas tx tax_exempt_and_government_entities_division legend o taxpayer organization’s name n ein y year revoked ta taxpayer advocates office date person to contact identification_number contact telephone number form_990 in reply refer to te_ge review staff ein n uil taxpayer dear last date for filing a petition with the tax_court this is a final adverse determination as to your exempt status under sec_501 of the internal_revenue_code because you have not established that you are observing the conditions required to continue exempt status recognition of your exemption from federal_income_tax as an organization described in internal_revenue_code sec_501 as well as your status as a private_foundation under sec_501 a is retroactively revoked to y processing of income_tax returns and assessment of any taxes due will not be delayed should a petition for declaratory_judgment be filed under sec_7428 of the internal_revenue_code contributions to your organization are no longer deductible under sec_170 of the internal_revenue_code our determination was made for the reason that you have failed to establish that you are operated exclusively for exempt purposes within the meaning of sec_501 of the internal_revenue_code you operate for the benefit of private interests if you decide to contest this determination in court you must initiate a suit for declaratory_judgment in the united_states tax_court the united_states claim court or the district_court of the united_states for the district of columbia before the day after the date this determination was mailed to you contact the clerk of the appropriate court of the rules for initiating suits for declaratory_judgment you also have the right to contact the office_of_the_taxpayer_advocate however you should first contact the person whose name and telephone number are shown above since this person can access your tax information and can help you get answers you can call and ask for taxpayer_advocate assistance or you can contact the taxpayer_advocate from the site where the tax_deficiency was determined by calling ta or writing to ta taxpayer_advocate assistance cannot be used as a substitute for established irs procedures formal appeals processes etc the taxpayer_advocate is not able to reverse legal or technically correct_tax determinations nor extend the time fixed by law that you have to file a petition in the united_states tax_court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling we will notify the appropriate state officials of this action as required by sec_6104 of the internal_revenue_code if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely yours lois lerner director exempt_organizations schedule number or exhibit a aoe ean explanations of items rev january name of taxpayer ’ taxpayer tax identification_number year period ended n y i legend taxpayer organization's name city city's name n ein xx web site y year period ended z name of police department issues the taxpayer was granted exemption under sec_501 of the internal_revenue_code after conducting the examination on the association's form_990 for year ended y it was determined that the activities conducted by the organization do not meet the requirements for c -- rather they are more qualified for exempt status under sec_501 of the internal_revenue_code as such the taxpayer's exempt status under c should be revoked and the organization should be encouraged to reapply for exemption under c facts as stated on the form_990 under part the taxpayer's primary exempt_purpose is to assist and promote various village projects they work for the best interests of residents of city promoting and assisting in village improvement projects various pamphlets and brochures explaining the taxpayer's activities were obtained during the examination each season the taxpayer puts on a event that promotes the city also according to their web site xx they act as a liaison for the residents of city to the other departments such as the z police department and zoning boards etc ete a further description of their tax exempt_purpose as provided by the organization states the taxpayer is a non-profit organization whose purposes include acting as a non-partisan civic organization to encourage and aid all residents both full and part-time or the city to work together for the best interest of the city and to promote its civic development and improvement other activities that the taxpayer is involved in are charitable in nature for the year under examination approximately of their expenses reported on the were charitable in nature they made donation to various charitable causes such as the salvation army city library and the city needy fund among others law sec_1_501_c_3_-1 must be both organized and operated exclusively for one or more of the purposes specified in such section if an organization fails to meet either the organizational_test or the operational_test it is not exempt in order to be exempt as an organization described in sec_501 an organization sec_1_501_c_3_-1 an organization will be regarded as operated exclusively for one or more exempt purposes only if it engages primarily in activities which accomplish one or more of such exempt purposes specified in sec_501 an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose sec_53_4942_b_-1 for purposes of this section the term substantially_all shall mean or more haswell v united_states better business bureau of washington d c vs united_states taxpayer's position during a conversation with the organization's cpa who holds the power_of_attorney for this examination she informed the agent that the organization held a board meeting to discuss their exempt status after researching the relevant sections of the internal_revenue_code and the treasury regulations they informed their cpa that although the taxpayer engages in a substantial amount of activities that are charitable in nature that their primary activities are more qualified for exemption under sec_501 of the internal_revenue_code form 886-a catalog number 20810w _-_- page publish no irs gov department of the treasury-internal revenue service a aoe rev explanations of items any january tax identification_number year period ended schedule number or exhibit name of taxpayer taxpayer n y government's position following the tax law as stated in the treasury regulations the government's position is that the taxpayer does not qualify for exemption under sec_501 of the internal_revenue_code as it does not meet the operational_test the operational_test outlined in sec_1_501_c_3_-1 of the regulations states that an organization will not meet the operational_test if more than an insubstantial part of its activities are not in furtherance of an exempt_purpose in order to be deemed insubstantial according to the regulations and court precedent haswell v united_states an activity must be less than of the organization's total operations the taxpayer's primary activity is promoting their village these activities meet the definition of social welfare under sec_501 of the internal_revenue_code social welfare can also be considered a charitable activity under sec_1_501_c_3_-1 after reviewing the facts and circumstances of this case -- it was determined that the social welfare activities undertaken by the taxpayer do not meet the definition of charitable as outlined by the code and regulations and as such these activities are not in furtherance of an exempt_purpose under sec_501 of the internal_revenue_code conclusion since the taxpayer's primary activities are not in furtherance of an exempt_purpose under sec_501 of the internal_revenue_code their exemption under this section should be revoked they will be informed by the agent to reapply for exemption using a form_1024 as aa civic league under sec_501 of the code department of the treasury-internal revenue service catalog number 20810w form 886-a publish no irs gov page
